UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4079 John Hancock Equity Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Technology Leaders Fund Securities owned by the Fund on January 31, 2008 (unaudited) Issuer Shares Value Common stocks 100.14% (Cost $3,104,076) Application Software 3.94% Amdocs Ltd. (Channel Islands) (F)(I) 1,650 54,598 Intuit, Inc. (I) 1,300 39,897 IONA Technologies Plc ADR (Ireland) (F)(I) 6,700 20,971 Communications Equipment 12.91% Avocent Corp. (I) 2,100 34,860 Cisco Systems, Inc. (I) 5,260 128,870 Comverse Technology, Inc. (I) 6,625 108,319 Motorola, Inc. 2,350 27,096 QUALCOMM, Inc. 1,858 78,816 Computer & Electronics Retail 1.15% GameStop Corp. (Class A) (I) 650 33,624 Computer Hardware 16.77% Apple, Inc. (I) 840 113,702 Dell, Inc. (I) 3,500 70,140 Hewlett-Packard Co. 3,600 157,500 International Business Machines Corp. 1,000 107,340 NetScout Systems, Inc. (I) 4,300 42,183 Computer Storage & Peripherals 5.37% Brocade Communications Systems, Inc. (I) 6,500 44,785 EMC Corp. 1,900 30,153 Seagate Technology (Cayman Islands) (F) 1,450 29,392 Western Digital Corp. (I) 2,000 52,900 Home Entertainment Software 1.81% Activision, Inc. (I) 2,050 53,033 Integrated Telecommunication Services 1.13% Verizon Communications, Inc. 850 33,014 Internet Software & Services 11.21% eBay, Inc. (I) 2,725 73,275 Google, Inc. (Class A) (I) 156 88,031 NDS Group Plc ADR (United Kingdom) (F)(I) 947 51,138 Shanda Interactive Entertainment Ltd. ADR (Cayman Islands) (F)(I) 1,525 41,922 United Online, Inc. 3,000 33,510 Yahoo!, Inc. (I) 2,100 40,278 Page 1 John Hancock Technology Leaders Fund Securities owned by the Fund on January 31, 2008 (unaudited) Investment Banking & Brokerage 2.44% BancTec, Inc. (B)(I)(K) 8,920 71,360 IT Consulting & Other Services 2.37% Accenture Ltd. (Class A) (Bermuda) (F) 1,050 36,351 CA, Inc. 1,500 33,045 Semiconductor Equipment 5.06% 02Micro International Ltd., ADR (Cayman Islands) (F)(I) 2,800 22,316 Credence Systems Corp. (I) 13,428 17,591 Mattson Technology, Inc. (I) 4,150 23,655 Teradyne, Inc. (I) 5,100 55,947 Verigy Ltd. (Singapore) (F)(I) 1,370 28,606 Semiconductors 7.79% Fairchild Semiconductor International, Inc. (I) 2,400 29,400 Integrated Device Technology, Inc. (I) 2,000 14,900 Intel Corp. 7,250 153,700 Trident Microsystems, Inc. (I) 6,000 30,180 Systems Software 18.78% BMC Software, Inc. (I) 1,100 35,244 JDA Software Group, Inc. (I) 1,700 30,243 McAfee, Inc. (I) 1,000 33,660 Microsoft Corp. 9,910 323,066 Oracle Corp. (I) 6,200 127,410 Technology Distributors 7.29% Arrow Electronics, Inc. (I) 1,500 51,330 Avnet, Inc. (I) 1,100 39,171 Ingram Micro, Inc. (Class A) (I) 3,050 54,229 Tech Data Corp. (I) 2,000 68,760 Wireless Telecommunication Services 2.12% Airspan Networks, Inc. (I)(L) 14,270 16,553 RF Micro Devices, Inc. (I) 14,090 45,511 Interest Issuer, description rate Shares Value Short-term investments 0.37% (Cost $10,788) Cash Equivalents 0.37% John Hancock Cash Investment Trust (T)(W) 4.29% (Y) 10,788 10,788 Page 2 John Hancock Technology Leaders Fund Securities owned by the Fund on January 31, 2008 (unaudited) Total investments (Cost $3,114,864) 100.51% Other assets and liabilities, net (0.51%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 3 John Hancock Technology Leaders Fund Notes to Schedule of Investments January 31, 2008 (unaudited) ADR American Depositary Receipt (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted to $71,360 or 2.44% of the Fund's net assets as of January 31, 2008. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (I) Non-income-producing security. (K) Direct placement securities are restricted to resale. The Fund may be unable to sell a direct placement security and it may be more difficult to determine a market value for a direct placement security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a direct placement security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Additional information on these securities is shown below: Value as a percentage Acquisition Acquisition of Fund's Value as of Issuer, description date cost net assets January 31, 2008 BancTec, Inc.  Common stock 6-20-07 $71,360 2.44% $71,360 (L) All or a portion of this security is on loan as of January 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield on January 31, 2008. The cost of investments owned on January 31, 2008, including short-term investments, was $3,114,864. Gross unrealized appreciation and depreciation of investments aggregated $198,911 and $371,412, respectively, resulting in net unrealized depreciation of $172,501. Notes to Schedule of Investments - Page 1 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Securities lending The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives collateral against the loaned securities and maintains collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund on the next business day. Any cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees and/or by retaining a portion of interest on the investment of any cash received as collateral. Notes to Schedule of Investments - Page 2 John Hancock Growth Trends Fund Securities owned by the Fund on January 31, 2008 (unaudited) Issuer Shares Value Common stocks 86.27% (Cost $58,551,940) Application Software 1.02% Amdocs Ltd. (Channel Islands) (F)(I) 13,300 440,097 Intuit, Inc. (I) 10,000 306,900 Asset Management & Custody Banks 4.81% Bank of New York Mellon Corp. 23,840 1,111,659 Franklin Resources, Inc. 3,850 401,285 State Street Corp. 24,550 2,016,046 Biotechnology 6.58% American Oriental Bioengineering, Inc. (China) (F)(I) 277,305 2,709,270 Genentech, Inc. (I) 12,417 871,549 Gilead Sciences, Inc. (I) 17,785 812,597 QIAGEN N.V. (Netherlands) (F)(I) 21,650 441,660 Communications Equipment 2.94% Cisco Systems, Inc. (I) 54,602 1,337,749 Motorola, Inc. 18,066 208,301 QUALCOMM, Inc. 14,400 610,848 Computer & Electronics Retail 0.35% GameStop Corp. (Class A) (I) 4,948 255,960 Computer Hardware 7.19% Apple, Inc. (I) 10,100 1,367,136 Dell, Inc. (I) 52,200 1,046,088 Hewlett-Packard Co. 41,765 1,827,219 International Business Machines Corp. 9,700 1,041,198 Computer Storage & Peripherals 1.50% EMC Corp. 14,752 234,114 Seagate Technology (Cayman Islands) (F) 11,058 224,146 Western Digital Corp. (I) 24,300 642,735 Consumer Finance 2.27% American Express Co. 19,612 967,264 Discover Financial Services (I) 40,078 701,365 Data Processing & Outsourced Services 0.35% Automatic Data Processing, Inc. 6,301 255,631 Page 1 John Hancock Growth Trends Fund Securities owned by the Fund on January 31, 2008 (unaudited) Diversified Banks 7.07% Bank of America Corp. 56,124 2,489,099 Kookmin Bank ADR (South Korea) (F) 6,587 438,035 SNS Reaal (Netherlands) (F) 4,811 91,141 Wachovia Corp. 41,611 1,619,916 Wells Fargo & Co. 16,350 556,063 Diversified Chemicals 1.62% Bayer AG (Germany) (F) 14,419 1,189,974 Diversified Financial Services 1.39% Citigroup, Inc. 29,614 835,707 JPMorgan Chase & Co. 3,900 185,445 Electronic Equipment Manufacturers 0.53% Thermo Fisher Scientific, Inc. (I) 7,634 393,075 Health Care Distributors 1.26% AmerisourceBergen Corp. 11,281 526,259 Cardinal Health, Inc. 6,834 396,167 Health Care Equipment 2.57% Hologic, Inc. (I) 8,946 575,765 Medtronic, Inc. 8,673 403,902 NeuroMetrix, Inc. (I) 8,495 89,622 Thoratec Corp. (I) 51,080 817,280 Health Care Services 0.73% Aveta, Inc. (B)(I)(S) 97,210 534,655 Insurance Brokers 0.37% Aon Corp. 6,250 272,000 Integrated Oil & Gas 1.21% Sasol Ltd. ADR (South Africa) (F) 9,382 450,805 Suncor Energy, Inc. (Canada) (F) 4,622 434,376 Integrated Telecommunication Services 0.34% Verizon Communications, Inc. 6,463 251,023 Internet Software & Services 3.69% eBay, Inc. (I) 24,500 658,805 Google, Inc. (Class A) (I) 2,900 1,636,470 Yahoo!, Inc. (I) 21,450 411,411 Investment Banking & Brokerage 3.62% Evercore Partners, Inc. 1,210 22,022 Goldman Sachs Group, Inc. 1,450 291,117 Lazard Ltd. (Bermuda) (F) 9,600 379,392 Legg Mason, Inc. 8,907 641,304 Page 2 John Hancock Growth Trends Fund Securities owned by the Fund on January 31, 2008 (unaudited) Merrill Lynch & Co., Inc. 5,200 293,280 MF Global Ltd. (Bermuda) (F)(I) 20,520 616,626 Morgan Stanley 4,700 232,321 UBS AG (Switzerland) (F) 4,400 181,676 IT Consulting & Other Services 0.92% Accenture Ltd. (Class A) (Bermuda) (F) 8,100 280,422 CA, Inc. 17,950 395,439 Life & Health Insurance 2.25% Aflac, Inc. 17,650 1,082,474 Prudential Financial, Inc. 6,750 569,498 Managed Health Care 3.33% Aetna, Inc. 13,585 723,537 UnitedHealth Group, Inc. 14,409 732,554 WellPoint, Inc. (I) 12,650 989,230 Marine 0.23% Oceanfreight, Inc. (Greece) (F)(I) 8,650 168,762 Multi-Line Insurance 3.92% American International Group, Inc. 38,650 2,131,934 Genworth Financial, Inc. (Class A) 11,182 272,170 Hartford Financial Services Group, Inc. (The) 5,900 476,543 Pharmaceuticals 6.43% Abbott Laboratories 12,906 726,608 Dr. Reddy's Laboratories Ltd. ADR (India) (F) 23,834 330,101 Johnson & Johnson 19,901 1,258,937 Merck & Co., Inc. 5,362 248,153 OSI Pharmaceuticals, Inc. (I) 13,967 557,004 Pfizer, Inc. 14,129 330,477 Roche Holding AG (Switzerland) (F) 1,650 299,593 Stada Arzneimittel AG (Germany) (F) 7,166 450,997 Tongjitang Chinese Medicines Co. ADR (China) (F)(I) 62,185 518,623 Property & Casualty Insurance 0.25% Progressive Corp. 9,700 180,032 Reinsurance 2.53% Berkshire Hathaway, Inc. (Class B) (I) 100 455,000 PartnerRe Ltd. (Bermuda) (F) 14,350 1,137,668 Platinum Underwriters Holdings Ltd. (Bermuda) (F) 7,800 263,250 Semiconductor Equipment 0.64% Applied Materials, Inc. 15,649 280,430 Mattson Technology, Inc. (I) 33,000 188,100 Page 3 John Hancock Growth Trends Fund Securities owned by the Fund on January 31, 2008 (unaudited) Semiconductors 2.70% Fairchild Semiconductor International, Inc. (I) 18,773 229,969 Intel Corp. (I) 71,500 1,515,800 Trident Microsystems, Inc. (I) 47,260 237,718 Specialized Finance 1.68% Interactive Brokers Group, Inc. (Class A) (I) 7,610 264,904 Nasdaq Stock Market, Inc. (I) 13,412 620,573 Nymex Holdings, Inc. (I) 3,043 349,945 Systems Software 7.85% Adobe Systems, Inc. (I) 6,550 228,791 BMC Software, Inc. (I) 8,438 270,353 Microsoft Corp. 122,050 3,978,830 Oracle Corp. (I) 62,600 1,286,430 Technology Distributors 1.84% Arrow Electronics, Inc. (I) 11,450 391,819 Ingram Micro, Inc. (Class A) (I) 23,453 416,994 Tech Data Corp. (I) 15,700 539,766 Trading Companies & Distributors 0.30% Aircastle Ltd. (Bermuda) (F) 6,902 169,651 Textainer Group Holdings Ltd. (Bermuda) (F)(I) 4,591 49,583 Interest Par value Issuer, description, maturity date rate Value Short-term investments 2.38% (Cost $1,748,000) Joint Repurchase Agreement 2.38% Joint Repurchase Agreement transaction with Barclays Plc dated 1-31-08 at 1.750% to be repurchased at $1,748,114 on 2-1-08, collateralized by $1,029,216 U.S. Treasury Inflation Indexed Bond, 3.625%, due 4-15-28 (valued at $1,782,911, including interest) 1.750% $1,748 1,748,000 Total investments (Cost $60,299,940) 88.65% Other assets and liabilities, net 11.35% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 4 John Hancock Growth Trends Fund Notes to Schedule of Investments January 31, 2008 (unaudited) ADR American Depositary Receipt (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted to $534,655 or 0.73% of the Fund's net assets as of January 31, 2008. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (I) Non-income-producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $534,655 or 0.73% of the Fund's net assets as of January 31, 2008. The cost of investments owned on January 31, 2008, including short-term investments, was $60,299,940. Gross unrealized appreciation and depreciation of investments aggregated $10,386,788 and $5,594,516, respectively, resulting in net unrealized appreciation of $4,792,272. Notes to Schedule of Investments - Page 1 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Notes to Schedule of Investments - Page 2 John Hancock Small Cap Fund Securities owned by the Fund on January 31, 2008 (unaudited) Issuer Shares Value Common stocks 98.62% (Cost $144,957,285) Air Freight & Logistics 2.24% Pacer International, Inc. 194,300 3,328,359 Airlines 1.28% Allegiant Travel Co. (I) 61,000 1,908,080 Apparel Retail 2.31% Christopher & Banks Corp. 133,025 1,698,729 Citi Trends, Inc. (I)(L) 127,400 1,741,558 Apparel, Accessories & Luxury Goods 3.79% G-III Apparel Group, Ltd. (I) 280,900 3,755,633 Under Armour, Inc. Class A (I)(L) 46,700 1,879,675 Application Software 1.72% ACI Worldwide, Inc. (I) 171,600 2,556,840 Asset Management & Custody Banks 0.98% FBR Capital Markets Corp. (I)(L) 177,700 1,458,917 Auto Parts & Equipment 1.01% Fuel Systems Solutions, Inc. (I) 118,000 1,493,880 Catalog Retail 1.40% Gaiam, Inc. (Class A) (I) 85,516 2,084,025 Electronic Equipment Manufacturers 1.44% Daktronics, Inc. (L) 104,200 2,135,058 Electronic Manufacturing Services 2.20% IPG Photonics Corp. (I) 182,700 3,270,330 Environmental & Facilities Service 0.71% CECO Environment Corp. (I) 113,500 1,062,360 Health Care Equipment 7.37% Cantel Medical Corp. (I) 217,000 2,512,860 SurModics, Inc. (I)(L) 52,800 2,305,248 Symmetry Medical, Inc. (I) 337,600 6,144,320 Page 1 John Hancock Small Cap Fund Securities owned by the Fund on January 31, 2008 (unaudited) Health Care Services 8.66% Air Methods Corp. (I) 85,400 3,918,152 inVentiv Health, Inc. (I) 170,600 5,611,034 Nighthawk Radiology Holdings, Inc. (I)(L) 210,800 3,351,720 Health Care Supplies 2.20% Inverness Medical Innovations, Inc. (I)(L) 72,700 3,275,135 Heavy Electrical Equipment 1.65% PowerSecure International, Inc. (I)(L) 186,000 2,458,920 Hotels, Resorts & Cruise Lines 1.86% Gaylord Entertainment Co. (I) 94,800 2,767,212 Human Resource & Employment Services 1.41% Kenexa Corp. (I) 117,879 2,093,531 Industrial Machinery 5.56% Chart Industries, Inc. (I) 190,000 4,808,900 Flow International Corp. (I) 371,500 3,462,380 Internet Software & Services 3.00% DivX, Inc. (I) 92,900 1,323,825 TheStreet.com, Inc. 282,082 3,131,110 Investment Banking & Brokerage 2.42% SWS Group, Inc. 234,600 3,601,110 IT Consulting & Other Services 0.69% Lionbridge Technologies, Inc. (I) 310,800 1,019,424 Life Sciences Tools & Services 3.81% Kendle International, Inc. (I)(L) 133,500 5,659,065 Oil & Gas Exploration & Production 3.07% ATP Oil & Gas Corp. (I)(L) 48,300 1,818,012 Goodrich Petroleum Corp. (I)(L) 138,200 2,751,562 Personal Products 2.04% Inter Parfums, Inc. 178,700 3,039,687 Property & Casualty Insurance 6.09% First Mercury Financial Corp. (I) 156,644 2,993,467 National Interstate Corp. 108,800 3,088,832 Philadelphia Consolidated Holding Corp. (I) 83,200 2,978,560 Railroads 2.69% Genesee & Wyoming, Inc. (Class A) (I) 146,500 4,000,915 Page 2 John Hancock Small Cap Fund Securities owned by the Fund on January 31, 2008 (unaudited) Regional Banks 5.43% Boston Private Financial Holdings, Inc. (L) 64,800 1,479,384 First Community Bancorp. (Class A) 62,500 2,220,625 SVB Financial Group (I) 90,300 4,370,520 Specialized Finance 8.11% iShares Russell 2000 Index Fund (L) 94,400 6,691,072 iShares S&P SmallCap 600 Index Fund 86,900 5,367,813 Specialty Chemicals 5.51% Arch Chemicals, Inc. 99,700 3,356,899 Fuller (H.B.) Co. 141,600 2,939,616 ICO, Inc. (I) 195,300 1,892,457 Specialty Stores 2.36% Tractor Supply Co. (I)(L) 91,100 3,510,994 Systems Software 5.61% Radiant Systems, Inc. (I) 262,400 3,190,784 Secure Computing Corp. (I) 576,300 5,157,885 Interest Par value Issuer, description, maturity date rate Value Short-term investments 23.08% (Cost $34,328,922) Joint Repurchase Agreement 1.25% Joint Repurchase Agreement with Barclays Plc dated 01-31-2008 at 1.750% to be repurchased at $1,853,121 on 02-01-2008, collateralized by $1,091,040 of U.S. Treasury Inflation Indexed Bond, 3.675%, due 04-15-2028 (valued at $1,890,181, including interest) 1.750% $1,853 1,853,000 Shares Cash Equivalents 21.83% John Hancock Cash Investment Trust (T)(W) 4.29% (Y) 32,475,922 32,475,922 Total investments (Cost $179,286,207) 121.70% Other assets and liabilities, net (21.70%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 3 John Hancock Small Cap Fund Notes to Schedule of Investments January 31, 2008 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of January 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of January 31, 2008. The cost of investments owned on January 31, 2008, including short-term investments, was $179,286,207. Gross unrealized appreciation and depreciation of investments aggregated $18,550,151 and $16,840,962, respectively, resulting in net unrealized appreciation of $1,709,189. Notes to Schedule of Investments - Page 1 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Securities lending The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives collateral against the loaned securities and maintains collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund on the next business day. Any cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees and/or by retaining a portion of interest on the investment of any cash received as collateral. Notes to Schedule of Investments - Page 2 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Equity Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 31, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 31, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: March 31, 2008
